Fogler, J.
In this action the inhabitants of the town of Winslow sue the inhabitants of the town of Pittsfield to recover for pauper supplies furnished by the overseers of the poor of the plaintiff town to Addie Spaulding, wife of Henry Otis Spaulding, and to their minor children.
The case is submitted upon an agreed statement of facts.
By this statement it appears that Addie Spaulding, the wife, when she became of age had her pauper settlement in the town of Pittsfield by derivation from her father. In 1877 she married one John Higgins, who, at the time of such marriage, had no settlement in this state, and who died in 1882 without having acquired a settlement in this state. The settlement of the wife was not changed by such marriage but remained in Pittsfield, at her husband’s death. R. S., ch. 24, § 1, par. I. In 1884 Mrs. Higgins, *56now Mrs. Spaulding, moved into the city of Augusta, where, January 7, 1887, she married her present husband, Henry Otis Spaulding, who also had no pauper settlement in this state. Mrs. Spaulding lived continuously, with her children born of said marriage, in Augusta, from the time of her said marriage until 1894, when she and her children removed to the town of Winslow. During all the time of her residence in Augusta after her marriage to Spaulding, her husband was an inmate of the Home for Disabled Soldiers at Togus in this state and subject to the rules and regulations thereof. It also appears that while his wife and children resided in Augusta he contributed to their support and visited them often.
It is claimed by the defense that the home of his wife and children in Augusta was the home of Spaulding, the husband and father, and that, having thus had his home in that city for five successive years without receiving supplies as a pauper, directly or indirectly, Spaulding acquired a settlement in Augusta by virtue of R. S., ch. 24, § 6, par. VI, and that his wife and children took his settlement, thus acquired, and therefore their settlement was in Augusta and not in Pittsfield where the supplies sued for were furnished.
The plaintiffs meet this proposition by invoking R. S., ch. 24, § 5, which reads as follows :
“Inmates of the National Plome for Disabled Volunteer Soldiers at Togus in the county of Kennebec, and persons subject to the rules and regulations thereof, or receiving rations therefrom, have their settlement in the respective towns in which they had a legal settlement when their connection with the National Plome commenced, so long as such connection continues therewith.”
The counsel for the defense argues that the statute above quoted applies only to cases in which the inmate of the Home at the time of his connection therewith had a settlement in this state, and has no application in a case, like that at bar, where • such inmate had no settlement in this state.
We cannot so construe the statute. We hold that no inmate of the National Home, or person subject to its rules and regulations, *57or receiving rations therefrom, whether when his connection with the Home commenced he had a pauper settlement in this state or not, can acquire a pauper settlement in this state so long as his connection with such home continues. To hold otherwise would make a distinction which we think was not contemplated by the legislature.
We are, therefore, of the opinion that Spaulding did not, and could not, acquire a pauper settlement in Augusta by reason of the residence of his wife and children in that city.
The defense further contends that even if Spaulding himself gained no settlement in Augusta, his wife gained a settlement there by having her home in that city for five successive years without receiving pauper supplies.
It is true, that Mrs. Spaulding had her home in Augusta for some twelve years, two years before and about ten years after her marriage to Spaulding. But it is the law of this state, that a married woman cannot acquire a pauper settlement independent of her husband, in her own right. Jefferson v. Litchfield, 1 Maine, 196 ; Augusta v. Kingfield, 36 Maine, 235 ; Howland v. Burlington, 53 Maine, 54.
Mrs. Spaulding did not and could not acquire settlement in Augusta by reason of her residence in that city, but retains her settlement in Pittsfield and that town is liable for the supplies furnished her by the plaintiff town. Her children follow her settlement, their father having no settlement in the state. R. S., ch. 24, § 1, par. II. The defendant town is, therefore, liable for the supplies furnished them.
Judgment must be entered for the plaintiff town for the amount sued for with interest from the date of the writ.
By agreement of parties the plaintiff recovers in additional to other taxable costs, the sum of sixteen dollars and fifty-four cents as witness fees.

So ordered.